124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Wayne A. GIBSON, Appellant.
No. 97-1884.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 22, 1997.Filed Sept. 9, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
While performing drug interdiction duties at the Kansas City, Missouri Amtrak station, Kansas City police detectives Larry Cridlebaugh and Lee Richards found cocaine base in Wayne A. Gibson's possession.  Cridlebaugh arrested Gibson, who was later charged with one count of possessing fifty grams or more of cocaine base with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (1994).  Gibson moved to suppress evidence obtained during a search of his luggage.  Following a suppression hearing, the District Court1 concluded that Gibson's encounter with the police was consensual and denied the motion.  Gibson then entered a conditional plea of guilty, reserving his right to appeal the denial of his pretrial motion to suppress, and the District Court sentenced Gibson to 262 months' imprisonment and five years' supervised release.  Gibson appeals the denial of his motion to suppress, arguing that a consensual citizen-police encounter became an unconstitutionial investigatory stop when police detained him without any reasonable suspicion of criminal activity.  We affirm.


2
We review de novo the denial of a motion to suppress, but we review findings of historical fact only for clear error.  See United States v. Weinbender, 109 F.3d 1327, 1329 (8th Cir.1997).  Based on the testimony of detectives Cridlebaugh and Richards, which the District Court credited, that court's findings that Gibson's encounter with the detectives was consensual and that Gibson freely consented to the search that led to the discovery of the cocaine base in his possession are not clearly erroneous.  Accordingly, the District Court did not err in denying Gibson's motion to suppress.


3
The conviction resulting from Gibson's plea of guilty is affirmed.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of Missouri